Fourth Court of Appeals
                                       San Antonio, Texas
                                             JUDGMENT

                                          No. 04-14-00305-CV

                      IN THE INTEREST OF S.O.J.P. and G.M.E., Children

                    From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-PA-01294
                       Honorable Charles E. Montemayor, Judge Presiding 1

      BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the motion to withdraw is GRANTED
and the trial court’s judgment is AFFIRMED.

        We order that no costs be assessed against appellant J.P. because he is indigent.

        SIGNED July 23, 2014.


                                                      _____________________________
                                                      Marialyn Barnard, Justice




1
  The Honorable Gloria Saldaña is the presiding judge of the 438th Civil District Court. However, the order of
termination was signed by Associate Judge Charles Montemayor.